At a former day of this term, relator was remanded, and he has filed a motion praying for a rehearing herein. Able counsel represented him, and presented strongly their theory of the case. Inasmuch as we are still of the opinion that he is not entitled to be discharged, we would write no further, except in obedience to a request of relator's counsel that we make it clear whether we intended to hold that all moving picture exhibitions were prohibited on the Sabbath. As the Penal Code of this State prohibits circuses, theaters, variety theaters and such othe amusements as are exhibited, and for which an admission fee is charged on Sunday, and as we are of the opinion that a moving picture exhibition is of the same species of amusement as those named, and comes within the meaning of the words, "and such other amusements," we hold that all moving picture exhibitions, of every character and kind, are prohibited from being exhibited on Sunday.
As illustrative that the amusement is of the same species as those named, we find the following in a current periodical: "There is a studio for the manufacture of moving picture films in the Bronx which employs at times as many as 500 actors. Among them are many strange characters and their wages for a single motion picture amounts at times to $10,000 or more.
"Only a few days ago, a picture was made at a cost of $12,750. *Page 61 
It illustrates the story told in an old English novel and in the telling, required the introduction of almost 600 characters, of whom fifty were principals and 500 were what would constitute the chorus or mob in an opera. There were also more than 100 horses used by the soldiery.
"However, that is another story. The point is, that posing for picture shows, brings together the oldest collection of actors in the world. This one studio employs persons who have appeared before crowned heads in legitimate drama, soubrettes whose pictures appeared on cigar and cigarette boxes a few short years ago, dancers who turned the heads of youthful monarchs when in their prime, tragedians who trod the boards with Booth and Barrett. Age or accident, a fickle public, or misfortune of one kind or another drove them from the legitimate stage and forced them into pantomime."
Relator presents no additional authorities, and we discussed fully in the original opinion all those cited by him. A theater is but a reproduction of some play or scene by acting, by pantomimes or by tableau. A moving picture exhibition is also but a reproduction of these same scenes and plays.
The motion for rehearing is overruled.
Overruled.